Citation Nr: 1504344	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1986 to July 1995 with service in Southwest Asia from August 1990 to December 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a July 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.

In August 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate examination that complies with the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Board remanded the issue on appeal for an examination to be conducted during an active stage of the claimed skin disorder.  In addition, the examiner was instructed to provide an opinion regarding whether the Veteran's rash was otherwise caused by his period of active service, to include treatment for a skin disorder in service.

A VA examination was provided in September 2014.  However, the examination was not conducted during a period when the symptoms of the Veteran's skin disorder were present.  In addition, the VA examiner checked the box stating that the Veteran had never had a skin condition.  However, the record documents that he had pityriasis rosacea in May 1987 and contact dermatitis in August 2010.  Accordingly, remand is warranted.  

It also appears that the Veteran receives treatment at the Cheyenne VA Medical Center.  Updated treatment records should be obtained on remand.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtained updated treatment records from the Cheyenne VA Medical Center dated since January 2013.  All records should be associated with the Veteran's claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the development requested in item (1) is completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed skin disorder while symptoms of that disorder are present.  Contact the Veteran to coordinate the examination for a time when symptoms of the claimed skin disorder are present.  All efforts to coordinate this examination must be documented in the claims file.

The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

First, the examiner must identify all current skin disorders and note whether there is enough clinical evidence to diagnose a specific skin disorder.  For each previously diagnosed disorder, to include contact dermatitis and rosacea, that is not currently found the examiner must provide a supporting explanation for the lack of diagnosis.  

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the skin disorder manifested in service or is otherwise causally or etiologically related to his military service, including his symptoms therein.

The examiner must address the Veteran's lay statements that he presently has a recurrent rash that began during his service in Southwest Asia, and his spouse's lay statements that the Veteran never had a skin rash before he served in Southwest Asia and that he has experienced a rash since his return.  For the purposes of this examination and opinion, the examiner must consider these lay statements to be true and accurate.  The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must also address that the Veteran's service treatment records document pityriasis rosacea in May 1987 and the post-service medical evidence shows that the Veteran had contact dermatitis in August 2010.  At different points in the record, the Veteran's symptoms have included a recurrent skin rash, hives, and papules/pustules.

Third, if the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  The examiner must address the June 2010 VA examination that noted an undiagnosed rash due to Gulf War service.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




